Case 1:20-cv-06523-LAK Document 7-1 Filed 09/09/20 Page 1 of 29




                Exhibit 1
                                                                 Case 1:20-cv-06523-LAK Document 7-1 Filed 09/09/20 Page 2 of 29



                                                                             Trustee’s Response to Tilton’s Specific Objection (Ex. F)1

Obj.                                                                         What Tilton Argues the Evidence Shows and/or
       PFC Cite                        Finding                                                                                                                                   Trustee’s Response
No.                                                                                  Applicable Law Demonstrates
 1     P. 8           “Mark Bonilla served as                          This finding implies that, after Bonilla’s resignation and/or                 The finding is accurate and makes no implication. Mr.
                      TransCare’s Chief Financial Officer              while he served as a consultant, Greenberg was primarily                      Greenberg did take on responsibility for TransCare’s finances, as
                      (‘CFO’) from April 2014 through                  responsible for TransCare’s finances. That is not so.                         Tilton instructed Greenberg to take on responsibility vis-à-vis
                      September 29, 2015 and, following                Greenberg did not serve in any operational role for                           TransCare’s finances. (DX 73 at 58180; Tr. 7/22 A.M.
                      his resignation on that date, served             TransCare. He did not prepare the general ledger or                           [Greenberg] 18:19-24) (Greenberg testified that “as result of”
                      as a consultant to TransCare until               financial statements; rather, responsibility for TransCare’s                  Bonilla’s resignation: “Q: You had to take over many of the
                      January 8, 2016, (Stipulation No.                financials belonged to TransCare’s CEO and CFO. (Leland                       things that you had relied upon him for previously, is that not
                      25), but per Tilton’s instructions,              II Tr. 377:19–378:14; July 23 AM Tr. 61:14-25.) Moreover,                     correct? A: Yes, more so. Yes.”).
                      Michael Greenberg, a Patriarch                   Greenberg did not decide what suppliers were paid and
                      Partners credit officer, took on the             when. (See, e.g¸ JX_46 (email from Pelissier indicating that                  During the year prior, Michael Greenberg oversaw TransCare’s
                      responsibility for TransCare’s                   he and Greenberg had no authority to “dictate what has to                     financial matters, payment of vendors and negotiations with
                      finances. (DX 73 at 58180; Tr. 7/22              be paid and when” and that TransCare management was                           Wells Fargo . (Tr. 7/22 A.M. 14:10–16:15; Leland Tr. 59:5–
                      A.M. 18:19–24.)”                                 responsible.)                                                                 61:14, 144:13–145:17, 245:22–246:24).

                                                                       DX_73 shows Greenberg provided temporary assistance to                        Tilton tasked Greenberg to work with management at TransCare
                                                                       TransCare, while simultaneously trying to find a                              to prepare a 2016 budget for TransCare that would be acceptable
                                                                       replacement CFO for the company, in the wake of Bonilla’s                     to Wells Fargo and convince them to extend the ABL. (Tr. 7/22
                                                                       departure in September 2019. The exhibit also demonstrates                    A.M. 26:11-24; 27:5-28:11, 31:5-20 [Greenberg]). She also
                                                                       that TransCare’s controller had significant involvement in                    tasked Greenberg with developing the plan based upon his own
                                                                       the areas of accounting and finance at TransCare upon                         assessment of TransCare’s business. (Tr. 7/22 A.M. 31:21-33:12
                                                                       Bonilla’s resignation.                                                        [Greenberg]; JX 51). Accordingly, when Greenberg took
                                                                                                                                                     information from TransCare management, he confirmed the
                                                                       The bankruptcy court selectively cites to a portion of                        assessment himself before presenting it to Tilton. (Tr. 7/22 A.M.
                                                                       Greenberg’s testimony and ignores other portions of the                       38:11–40:3 [Greenberg]).
                                                                       testimony showing Greenberg was one of several people
                                                                       assisting with TransCare’s finances after Bonilla’s


         1
                  This table reproduces Tilton’s Exhibit F, but provides a number for each objection in the left column, and the Trustee’s response to that objection in the right column. Citations to the trial record are
         set defined in the Glossary. (Plaintiffs’ Response to Defendant Lynn Tilton’s Objections (“Response Br.”) at vii).
                                                      Case 1:20-cv-06523-LAK Document 7-1 Filed 09/09/20 Page 3 of 29



Obj.                                                           What Tilton Argues the Evidence Shows and/or
       PFC Cite                 Finding                                                                                                          Trustee’s Response
No.                                                                      Applicable Law Demonstrates
                                                          resignation. (See July 22 AM Tr. 17:18–18:24.)

                                                          The bankruptcy court finding also ignores that the day
                                                          before Bonilla’s consultancy ended, CMAG was hired to
                                                          “[p]erform normal duties of the position of TransCare
                                                          CFO,” among other things. (DX_106.)

 2     PP. 8-9    “Under an Authority Matrix issued       These findings are inaccurate with respect to the scope and     The finding is accurate. Tilton’s quotation omits the PFC’s full
                  by Tilton as the sole director of the   function of the Authority Matrix and/or are contradicted by     listing of the actions requiring Tilton’s approval:
                  Board, the officers of TransCare        the evidence adduced at trial.
                  did not have authority to [take                                                                         “Under an Authority Matrix issued by Tilton as the sole director
                  certain actions] . . . [a]ccordingly,   The Authority Matrix set forth discrete actions for which       of the Board, the officers of TransCare did not have authority to:
                  Tilton made all decisions for           TransCare’s CEO had to secure Tilton’s approval, primarily      (a) approved annual operating plan budget or any interim
                  TransCare and managed TransCare         in respect of significant financial and operational decisions   operating plan or budget; (b) negotiate the sale or disposition of
                  through her employees at the            with long-term consequences for the company. (PX_3, at          any assets; (c) recapitalize or make other change in the capital
                  Patriarch entities.”                    24172–75.)                                                      structure; (d) disclose any financial information to any third-
                                                                                                                          party; (e) enter into any contract or license agreement not
                                                          This includes, for example, major decisions such as new         contemplated by the approved Annual Plan (of which there was
                                                          financings and/or long-term leases. (See id.) The Authority     none); (f) enter into any financing agreement; (g) dispose of any
                                                          Matrix nowhere required Tilton’s consent for day- to-day        unuseable asset or write off any receivable, or make a charitable
                                                          decision-making at TransCare or running the business in the     contribution; (h) change auditors; (i) engage legal counsel; (j)
                                                          normal course, including maintaining the company’s              settle or compromise any claim; (k) engage any consultant; or (l)
                                                          financial statements. (Id.)                                     conduct any reduction in force. (PX 3; Tr. 7/23 P.M. 15:16-
                                                                                                                          17:11.) Some items below certain dollar amounts could be
                                                          Tilton did not make day-to-day decisions for TransCare.         authorized by a “Designated Executive” or an “Annual Plan (PX
                                                          (Aug. 13 AM Tr. 41:23– 24.) Nor did Tilton manage               3), but during the Relevant Period there was no Designated
                                                          TransCare through Greenberg or Pelissier. Rather,               Executive and no Annual Plan.
                                                          Greenberg and Pelissier were only called upon to assist with
                                                          issues at TransCare during specific moments of crisis. (See,    Accordingly, Tilton made all decisions for TransCare and
                                                          e.g., July 23 AM Tr. 8:15–23; JX_44; DX_72.) Greenberg          managed TransCare through her employees at the Patriarch
                                                          and Pelissier had no authority over TransCare management        entities.”
                                                          with respect to paying bills. (See JX_46 (email from


                                                                                             2
                                                     Case 1:20-cv-06523-LAK Document 7-1 Filed 09/09/20 Page 4 of 29



Obj.                                                          What Tilton Argues the Evidence Shows and/or
       PFC Cite                 Finding                                                                                                        Trustee’s Response
No.                                                                     Applicable Law Demonstrates
                                                         Pelissier to Bonilla and Leland: “We are not here to dictate   (PFC at 8-9, citing Authority Matrix, PX 3; see also Tr. 7/23
                                                         what has to be paid and when, it remains your duty and         P.M. 15:16-17:11 [Greenberg]).
                                                         decision as per the capabilities you have and your duties to
                                                         satisfy creditors as the management team.”).)                  As explained by Brian Stephen, Tilton’s inhouse legal counsel at
                                                                                                                        Patriarch Partners, even matters that were not specifically
                                                         To the extent Pelissier made suggestions to TransCare          prohibited still required Board approval: “for instance, Item [(f)]
                                                         management on operational issues, TransCare management         prohibits entering into financing transactions without Tilton’s
                                                         was not obligated to follow his advice. (July 23 AM Tr.        approval, but it does not specifically prohibit laying the
                                                         54:21–55:2.) And in fact, TransCare management often           groundwork for these types of transactions by making
                                                         ignored his suggestions. (See, e.g. July 23 AM Tr. 56:6–17,    preliminary calls or taking other actions prior to providing
                                                         61:4–9.)                                                       financial data, which would be prohibited by Item [(d)].
                                                                                                                        However, we are absolutely sure that Lynn would want to know
                                                                                                                        and approve the company’s exploration of other financing
                                                                                                                        sources.” (JX 11 at 87751).

 3     P. 11      “Working primarily with Pelissier,     The cited evidence does not support finding that referenced    The finding is correct. Greenberg admits he submitted the
                  Greenberg submitted a presentation     presentation was created by Pelissier and Greenberg.           presentation to Tilton after working on it with Pelissier. (JX 51;
                  for Tilton’s review and approval on                                                                   Tr. 7/22 A.M. 32:6-25.).
                  November 14, 2015 to share with        The presentation Greenberg transmitted to Tilton was
                  Wells Fargo at a meeting scheduled     created by TransCare management (JX_51; DX_89                  Explaining why he did not copy anyone from TransCare on the
                  for two days later. (JX 51; Tr. 7/22   (Greenberg, describing revised 2016 plan, states, “Jean-Luc    email submitting the presentation to Tilton, Greenberg testified
                  A.M. 32:6–25.)”                        and I first saw the revised plan this past Monday. We will     that “in this particular case, there was also a period of time where
                                                         work to write something up on it as management believes        Jean-Luc [Pelissier] and I were tasked with coming up with a
                                                         this plan is one they can manage.”).)                          plan that the Board could get comfortable with based on our own
                                                                                                                        assessment of the business.” (Tr. 7/22 A.M. 33:1-12).
                                                         As Pelissier testified:

                                                         TRUSTEE’S COUNSEL: “Is this—I mean I don’t know if
                                                         you know because I don’t know, if this was the plan that
                                                         was given to [Wells Fargo] in November at the November
                                                         meeting or some other plan?”



                                                                                            3
                                                    Case 1:20-cv-06523-LAK Document 7-1 Filed 09/09/20 Page 5 of 29



Obj.                                                       What Tilton Argues the Evidence Shows and/or
       PFC Cite                Finding                                                                                                       Trustee’s Response
No.                                                                 Applicable Law Demonstrates
                                                        PELISSIER: “I believe it’s that plan, yeah.”
                                                        TRUSTEE’S COUNSEL: “And you prepared that plan, did
                                                        you not, with the company? The November plan.”
                                                        PELISSIER: “I don’t prepare anything.”
                                                        TRUSTEE’S COUNSEL: “You didn’t work with –“
                                                        PELISSIER: “I review them, I opinion them, I give my
                                                        feedback, I check, you know, to see if they are correct and
                                                        so on. But those are not my plans.”
                                                        TRUSTEE’S COUNSEL: “Okay. And you do -- when you
                                                        go through that process the purpose is that process is so
                                                        when the plan is presented by management to Lynn Tilton –
                                                        “
                                                        PELISSIER: “Yes.”
                                                        TRUSTEE’S COUNSEL: “—it’s in the proper form?”
                                                        PELISSIER: “That it is in the proper form, yes.”

                                                        (July 23 AM Tr. 80:24–82:21; see id. at 82:5–21 (emphases
                                                        added).)

 4     P. 11      “Tilton agreed the plan could be      The testimony cited by the bankruptcy court does not          The finding is correct. Tilton does not dispute that she agreed the
                  shared with Wells Fargo, but never    support finding or inference that the plan was actually       plan could be shared with Wells Fargo or that she never gave
                  gave final approval to the plan and   shared with Wells Fargo.                                      final approval to the plan and did not fund new ambulances.
                  did not fund the new ambulances
                  contemplated by the plan. (Tr. 7/22   Neither Greenberg nor Pelissier thought the management        Tilton had tasked Greenberg to work with management at
                  A.M. 31:21–32:25, 102:6– 9;           presentation referenced by the bankruptcy court was           TransCare to prepare a 2016 budget for TransCare that would be
                  Leland Tr. 547:13–549:9, 583:9-       actually a workable plan. (DX_89; July 23 AM Tr. 66:1–        acceptable to Wells Fargo and convince them to extend the ABL.
                  584:25; Tr. 7/22 P.M. 123:13–         68:17; July 22 PM Tr. 94:14–96:12.)                           (Tr. 7/22 A.M. 26:11-24; 27:5-28:11, 31:5-20 [Greenberg]). She
                                                                                                                      also tasked Greenberg with developing the plan based upon his


                                                                                           4
                                                        Case 1:20-cv-06523-LAK Document 7-1 Filed 09/09/20 Page 6 of 29



Obj.                                                            What Tilton Argues the Evidence Shows and/or
       PFC Cite                 Finding                                                                                                         Trustee’s Response
No.                                                                      Applicable Law Demonstrates
                  19.).”                                   7/22 AM Tr. 102:6–9 refers to a January 27 meeting based       own assessment of TransCare’s business. (Tr. 7/22 A.M. 31:21-
                                                           on a presentation prepared by CMAG; it has nothing to do       33:12 [Greenberg]; JX 51). Accordingly, when Greenberg took
                                                           with Wells Fargo.                                              information from TransCare management, he confirmed the
                                                                                                                          assessment himself before presenting it to Tilton. (Tr. 7/22 A.M.
                                                           Glenn Leland only testified that a presentation was shared     38:11–40:3 [Greenberg]). Greenberg worked closely with
                                                           with Wells Fargo, he did not recall what version was           Pelissier on the development of the plan, and Brian Stephen was
                                                           shared. (See Leland Tr. 547:13–549:9, 583:9–58:25; July 22     involved as well. (Tr. 7/22 A.M. 26:11–28:14). See generally Tr.
                                                           PM Tr. 123:13–19.)                                             7/22 A.M. 31:21-40:3 for Greenberg’s work preparing the plan
                                                                                                                          and his validation of the assumptions.

 5     P. 11      “On February 5, 2015, Leland             This finding is incomplete and is not corroborated by          The finding is complete and supported by contemporaneous
                  reported that National Express was       contemporaneous written evidence.                              written evidence. See JX 12 at 04260-61, Leland email dated
                  offering $15-18 million to purchase                                                                     February 5, 2015:
                  TransCare’s paratransit division.        The only written proposal received by TransCare from
                  (JX 12 at 04260; Leland Tr. 85:9–        National Express, the July 2015 LOI, was for nearly half       “Under this alternative we would sell our most valuable asset [the
                  86:14.).”                                this amount – i.e., $6-7 million paid out over time. (See      MTA contract] for an estimate $15 to $18 million, and use that
                                                           JX_40.)                                                        cash (as opposed to new investment by Patriarch Partners) to
                                                                                                                          fund a modified version of the Slow Path to Profit and Growth
                                                           National Express’s “offer” in February 2015 was made           model I’ve been conceiving and introducing over the past two
                                                           before any due diligence had been conducted. (July 23 AM       weeks….Today I was approached by executives of National
                                                           Tr. 63:2–64:7; Aug. 13 AM Tr. 48:8–16.)                        Express, an international transit services leader…” who proposed
                                                                                                                          to (1) partner with TransCare on its contract renewal with the
                                                           National Express’s outreach in February 2015 predated the      MTA, (2) introduce the new alliance of TransCare and National
                                                           renewal of the MTA contract in mid-2015. (JX_67, at            Express to the MTA, (3) have TransCare execute the renewed
                                                           106572.) The renewed contract was less profitable (id.) and,   contract and (4) transfer ownership to National Express.
                                                           in fact, EBITDA generated by the paratransit business fell
                                                           in July and the months that followed. (Id. at 106586           See also Leland Tr. 85:9–86:14 (testifying as to JX 12).
                                                           (“Region Rev-EBITDA by Month” Tab).)

 6     P. 11      “Weinberger stated that RCA was          This finding is incomplete.                                    The finding is complete, the exhibit and testimony support the
                  prepared to offer up to eight times                                                                     finding.
                  TransCare’s EBITDA, and also             This “offer” was made without any due diligence and was


                                                                                             5
                                                    Case 1:20-cv-06523-LAK Document 7-1 Filed 09/09/20 Page 7 of 29



Obj.                                                        What Tilton Argues the Evidence Shows and/or
       PFC Cite                Finding                                                                                                       Trustee’s Response
No.                                                                  Applicable Law Demonstrates
                  offered to consider an operational    premised on a misimpression of TransCare’s current              The email from Michael Weinberg, COO of RCA, to Tilton,
                  management arrangement. (PX 44        EBITDA. (See JX_29, at 0071450; Leland I Tr. 174:8-12.)         dated March 3, 2015, states: “Before getting into details on
                  at 90486; Tr. 8/13 A.M. 45:7–15.).”                                                                   financials RCA is prepared to offer up to eight times the
                                                        At the time, TransCare’s EBITDA was “zero” to “maybe            EBITDA…We would also consider an operational management
                                                        slightly positive level”:                                       arrangement.” (PX 44 at 90486). Tilton received the email, and
                                                                                                                        did not object to its submission into evidence. (Tr. 8/13 A.M.
                                                        “Q Do you see the part where he says that RCA must              45:7–15 [Tilton].)
                                                        assume TransCare has EBITDA in the ten-million-dollar
                                                        range?

                                                        A Yes.
                                                        Q To your recollection, what was TransCare’s EBITDA and
                                                        on a 9 last 12-months- basis in March of 2015?
                                                        A In the—somewhere in the neutral to maybe slightly
                                                        positive level. Q What do you mean by neutral?
                                                        A Neutral being zero.”

                                                        (See July 22 PM Tr. 83:22-84:13; see also id. 81:8-9.)

                                                        Leland expressed that the 8x EBITDA multiple used by
                                                        RCA was “high for the industry.” (JX_29, at 0071450.)

                                                        Leland also testified that in November 2014, nearly a year
                                                        before Wells issued the Non-Renewal Notice, it would have
                                                        been a stretch to sell TransCare at a multiple of 5x
                                                        EBITDA. (Leland II Tr. 313:3–24; see id. at 313:15–22
                                                        (“[TransCare’s] profitability is declining, they’re
                                                        accumulating negative equity, and if they’re to turn that
                                                        around, there’s -- even if they were to sell the company at a
                                                        multiple of five times, the company is worth a third of its



                                                                                           6
                                                      Case 1:20-cv-06523-LAK Document 7-1 Filed 09/09/20 Page 8 of 29



Obj.                                                          What Tilton Argues the Evidence Shows and/or
       PFC Cite                  Finding                                                                                                          Trustee’s Response
No.                                                                     Applicable Law Demonstrates
                                                          negative equity. So it's got a negative equity.”)

 7     P. 12       “Even after the payroll default,       This finding is incomplete, and the inference drawn is not       The finding is accurate.
                   TransCare continued to receive         supported by the record evidence.
                   expressions of interest.”                                                                               For the expressions of interest, see PX 73 and Tr. 8/13 A.M.
                                                          Third parties were not interested in TransCare in spite of the   45:17-24 [Tilton] (July 15, 2015); JX 40 (July 10, 2015); PX 83;
                                                          missed payroll, but rather because of it (because they           Tr. 7/22 P.M. 74:8-17 [Greenberg] (July 13, 2015); PX 111; Tr.
                                                          assumed the company was vulnerable and could be bought           8/14 A.M. 26:19-27:1 [Tilton] (December 8, 2015); PX 124; Tr.
                                                          ‘on the cheap’. (See, e.g., Leland I Tr. 171:23–25; id.          7/23 A.M. 50:22-51:3 (December 16, 2016).
                                                          172:22–24 (“The point is, a lot of industry contacts started
                                                          to express interest in TransCare’s plight and ways to            As Tilton did not explore any of the expressions of interest, she
                                                          capitalize on that.” (emphases added); see also July 22 PM       has no basis to opine on the underlying motivations of the
                                                          Tr. 89:1– 90:2 (describing TransCare as being in a               potential purchasers.
                                                          “vulnerable position” after the missed payroll).)

                                                          The July 2015 LOI from National Express, sent shortly
                                                          after the payroll miss, offered half of the alleged $15-18
                                                          million allegedly proposed by National Express in
                                                          February. (See JX_40.)

 8     PP. 12-13   “On December 8, 2015, Leland           The cited testimony does not support the finding, and the        The emails and transcript referenced in the PFC directly support
                   reported to Greenberg and Pelissier    finding is incomplete.                                           the findings.
                   that National Express called him
                   that morning about purchasing the      The July 2015 LOI from National Express had lapsed by
                   paratransit business and asked         December 2015. (See JX_40, at 30764 (noting that, if
                   whether he was authorized to enter     TransCare did not return a signed copy of the [LOI] within
                   into discussions. (PX 111; Tr. 8/14    seven days, “the offer set forth herein shall cease to be
                   A.M. 26:19–27:1.) On December          valid”).
                   16, 2015, Leland reported to
                   Greenberg, Stephen, Pelissier and      Moreover, Leland’s statements are not corroborated by
                   Bonilla that National Express had      contemporaneous written evidence. There is no evidence in
                   called him ‘a few times’ that day to   the record, beyond Leland’s unsupported statements in an


                                                                                             7
                                                        Case 1:20-cv-06523-LAK Document 7-1 Filed 09/09/20 Page 9 of 29



Obj.                                                           What Tilton Argues the Evidence Shows and/or
       PFC Cite                 Finding                                                                                                            Trustee’s Response
No.                                                                     Applicable Law Demonstrates
                  reiterate that its offer to buy          email, to demonstrate National Express’s continued interest.
                  TransCare’s paratransit contract
                  was ‘still out there.’ (PX 124; Tr.      The testimony (Aug. 14 AM Tr. 26:19–27:1) cited by the
                  7/23 A.M. 50:22– 51:3.).”                bankruptcy court relates to National Express’s July LOI of
                                                           $6-7 million, not an alleged indication of interest from
                                                           December.

 9     P. 14      “[Tilton] also instructed Greenberg      The finding misstates Tilton’s request. Tilton’s request was    The finding is accurate. (See DX 96; see also Tr. 7/22 A.M.
                  to find investment bankers to            part of a process to determine whether TransCare was            41:6-13 [Greenberg] (“Q: And what were you tasked with, if
                  market TransCare. (Tr. 7/22 A.M.         saleable; not reflective of a decision to sell some or all of   anything, in that [considering a sale of TransCare] connection?
                  41:6–13, 42:21–23; see DX 96.).”         TransCare. (Aug. 13 PM Tr. 52:17–53:7 (“Q Why did you           A: Of course I, you know, was stilled [sic] tasked with trying to
                                                           send Mr. Greenberg DX-96? A Because I wanted to see             improve the business. But then in addition to that we were
                                                           who were the investment bankers working in this industry,       looking at potential investment banks to get a sense for, you
                                                           to see if there would be some way to piece together a sale      know, what investment banks were out there that could market
                                                           process and who I should go to if we were able to do            the company. In addition also looking at transactions and
                                                           that.”).)                                                       multiples in the market.”) (emphasis added)).

                                                                                                                           For Greenberg’s testimony on Tilton’s request to him see
                                                                                                                           generally 7/22 A.M. 40:14-41:13.

                                                                                                                           Further, the agreement being negotiated between Tilton and
                                                                                                                           Wells Fargo contained a timetable for a sale, by August 15, 2016,
                                                                                                                           including dates for the submission of budgets, hiring of
                                                                                                                           investment bankers, offering memorandums, and purchase
                                                                                                                           documents (JX 65).

10     P. 16      “Tilton, however, never hired an         Tilton did not hire an investment banker because, based on      Tilton does not challenge the finding, which is accurate.
                  investment banker to pursue a            CMAG’s work, it was apparent that the company could not
                  possible sale.”                          engage in a sale process without a substantial infusion of      The documents cited by Tilton refer to Tilton’s determination
                                                           new money, an investment that CMAG itself described as          that the sale process for TransCare as a whole was not viable,
                                                           very risky. (See PX_175, at 02114 (noting that “time has        they do not refer to pursuit of a possible sale of specific assets.
                                                           run out and the decision to risk significant capital must be


                                                                                              8
                                                   Case 1:20-cv-06523-LAK Document 7-1 Filed 09/09/20 Page 10 of 29



Obj.                                                         What Tilton Argues the Evidence Shows and/or
       PFC Cite                Finding                                                                                                         Trustee’s Response
No.                                                                    Applicable Law Demonstrates
                                                        made before a turnaround can show meaningful positive           Finally, Tilton did not trust or rely upon Carl Marls’ work. See
                                                        results” and that “[p]lan execution risk is high”).) As a       response to Obj. No. 11 directly below.
                                                        result, she determined that a sale process would not be
                                                        viable. (DX_130, at 28275; Aug. 13 PM Tr. 76:10–77:2; id.
                                                        at 40:18–24.)

                                                        The bankruptcy court intimates that the decision was made
                                                        in bad faith despite expressly finding later in the PFC that
                                                        Tilton “made a good faith determination that the company
                                                        as a whole was not saleable.” (PFC at 43 (emphasis
                                                        added).)

11     P. 21      “Tilton, dissatisfied with the work   The cited testimony does not support the finding. In the        Tilton’s testimony supports the finding:
                  of Carl Marks, instructed her own     cited testimony, Tilton simply described the deep dive her
                  staff and TransCare’s divisional      team was conducting as of February 5 to determine “if there     “Q: From your testimony, and I understand, that you were not
                  chiefs to build a model for a         was something to be saved.” (Aug. 13 AM Tr. 64:16.)             satisfied with the results of the February 5th meeting?
                  business plan designed to continue    Tilton did not approve a restructuring plan, or the potential
                                                                                                                        A : I did not believe that [Carl Marks] did what I asked them to
                  a version of TransCare under a new    for such a plan, before February 9, after engaging in
                                                                                                                        and all they did was present me a thirteen week cash-flow
                  company… (Tr. 8/13 A.M. [Tilton]      discussions with Wells Fargo representatives and soliciting
                                                                                                                        statement asking for eight and a half million dollars with no
                  64:1–16.).”                           the assistance of CMAG. (See, e.g. DX_127, at 46297; July
                                                                                                                        restructuring, or cutting of expenses or look to the details of a
                                                        23 AM Tr. 73:16–24; Aug. 13 PM Tr. 65:12–20; DX_130.)
                                                                                                                        business on how to rebuild it.
                                                                                                                        Q : All right. And so between February 5th and the next week
                                                                                                                        or so you worked with your own staff and came up with what
                                                                                                                        was the beginnings of the NewCo plan?
                                                                                                                        A: I worked with my own staff and people from the TransCare
                                                                                                                        divisional chiefs to try to understand each division down to each
                                                                                                                        contract, to each body, to each hour of labor, to each ambulance
                                                                                                                        needed and the mathematics of moving those people, and
                                                                                                                        ambulances and medical staff around so that we could figure out
                                                                                                                        if there was something to be saved here.


                                                                                           9
                                                    Case 1:20-cv-06523-LAK Document 7-1 Filed 09/09/20 Page 11 of 29



Obj.                                                         What Tilton Argues the Evidence Shows and/or
       PFC Cite                Finding                                                                                                         Trustee’s Response
No.                                                                  Applicable Law Demonstrates
                                                                                                                         Q: And when you say work with your staff, and you mentioned
                                                                                                                         all those divisional chiefs, your staff was working with them to
                                                                                                                         get the data that you felt you needed to do it?
                                                                                                                         A: We wanted the information directly from the enterprise
                                                                                                                         software system and Glenn Youngblood as well as . . . .
                                                                                                                         Q: Go with me to DX – at the same time was Carl Marks working
                                                                                                                         on an OldCo where you [were] going to take part of the company
                                                                                                                         and put in into NewCo and put the OldCo part into Chapter 11?
                                                                                                                         Was that the plan?
                                                                                                                         A: No. We [Patriarch Partners] were working all the models. Carl
                                                                                                                         Marks was only reviewing the work that we were doing since
                                                                                                                         they were not able to do the type of work that needed to be done.
                                                                                                                         So, we had an OldCo plan that actually was an orderly wind-
                                                                                                                         down outside of Chapter 11 and then after sixty to ninety days
                                                                                                                         would have been put into a Chapter 7 and the NewCo which was
                                                                                                                         the product of an Article 9 straight foreclosure sale….” (Tr.
                                                                                                                         8/13/A.M. 64:1-65:16 [Tilton].)

12     P. 27      “Tilton maintained exclusive           The cited testimony does not support the finding; the           The finding is accurate and complete.
                  control over the decision and timing   finding is incomplete; and the inference drawn is not
                  of the foreclosure and bankruptcy      supported by the record evidence.                               Tilton admitted she directed the foreclosure and selected the
                  filing of TransCare. (Tr. 7/23 A.M.                                                                    purchase price. (Tr. 8/13 A.M. 4:19-5:13). Tilton directed the
                  [Greenberg] 17:17–24).”                The cited testimony relates to an operational listing of        foreclosure to occur at 12:07 a.m. on February 24 because she
                                                         action items among Tilton, Patriarch Partners and PPMG          had just gotten the insurance for Transcendence that she had been
                                                         personnel, and TransCare management. (PX_206.)                  waiting for. (Tr. 8/13 A.M. 6:16-19). Tilton testified that she
                                                                                                                         made all the decisions for PPAS and the Term Loan Lenders and
                                                         Many people (Wells Fargo, CMAG, and TransCare                   came up with the terms for the transaction herself. (Tr. 8/14
                                                         executives) were involved in the efforts to avoid a free-fall   A.M. 18:10-11 (“I was responsible for all the lenders as the agent
                                                         liquidation. (See infra at 17–18.) The cited document only      and I came up with the terms.”)).
                                                         indicates that Tilton was the point person for the timing of


                                                                                            10
                                                      Case 1:20-cv-06523-LAK Document 7-1 Filed 09/09/20 Page 12 of 29



Obj.                                                           What Tilton Argues the Evidence Shows and/or
       PFC Cite                Finding                                                                                                        Trustee’s Response
No.                                                                     Applicable Law Demonstrates
                                                          the foreclosure and bankruptcy filings.                       Tilton did not negotiate the terms of the foreclosure with Wells
                                                                                                                        Fargo, Carl Marks or TransCare management, and presented no
                                                          Pelissier never testified that Tilton “maintained exclusive   evidence of any such negotiations or resulting terms.
                                                          control” over either decision (July 23 AM Tr. 17:17-24); it
                                                          would have been impossible for her to do so. Wells Fargo
                                                          had the power to cease funding at any point during the two-
                                                          week period at issue and thereby cause the company to shut
                                                          down. (See, e.g., Aug. 13 PM Tr. 94:23–24; id. at 95:3–11;
                                                          DX_150; JX_83.)

13     P. 28      “Tilton testified that EBITDA           The cited testimony does not support the finding; the         The finding is correct, and the same point is mathematically
                  would increase to $4 million if         testimony attributed to Tilton actually comes from the        confirmed by the document itself. For the full colloquy
                  annualized over a full twelve           Trustee’s counsel:                                            concerning this point (including the cross, re-cross and the
                  months. (Tr. 8/14 AM [Tilton] Tr.                                                                     Court’s own questioning) see Tr. 8/14 36:23-41:2 [Tilton]
                                                          “TRUSTEE’S COUNSEL: But based on this model that              discussing DX 166, the Transcendence projections.
                  38:4–12.)”                              your people or you created if you add those a month and a
                                                          half your EBITDA is four million, perhaps even more.
                                                                                                                        Included in the above citation is Tilton’s confirmation that the
                                                          TILTON: No, because it actually lost money in the first two
                                                                                                                        projections covered only “ten months plus nine days.” (See Tr.
                                                          months.”
                                                                                                                        8/14 37:14-15). Tilton does not contest that if the projections
                                                          (Aug. 14 AM Tr. 38:4–11; see also id. at 38:4–40:25.)         were annualized from February 21, 2016 through February 21,
                                                                                                                        2017, that the full year EBITDA projections would be $4 million.
                                                                                                                        (Id. at 36:23-40:25). Instead, Tilton debated the use of
                                                                                                                        projections to value a company. (Id. at 37:16-38:20; 40:12-41:2).

                                                                                                                        However, Tilton confirmed that she projected Transcendence to
                                                                                                                        earn more EBITDA as the months progressed. (Tr. 8/14 37:16-
                                                                                                                        38:3). Included in that citation is her explanation as to why she
                                                                                                                        made that projection:

                                                                                                                        “Because that is what our projection was that we thought if we
                                                                                                                        could increase the transit revenues which we were discussing


                                                                                            11
                                                          Case 1:20-cv-06523-LAK Document 7-1 Filed 09/09/20 Page 13 of 29



Obj.                                                              What Tilton Argues the Evidence Shows and/or
       PFC Cite                   Finding                                                                                                            Trustee’s Response
No.                                                                       Applicable Law Demonstrates
                                                                                                                              with the MTA people to get additional, but that was not the
                                                                                                                              performance of those three divisions at that time. That was my
                                                                                                                              projection of what we might be able to do that would allow me to
                                                                                                                              be willing to put up $10 million dollars of fresh capital to try to
                                                                                                                              save NewCo” (Id. 37:22-38:3).

14     PP. 28-29   “The difference between the $3.2           The difference in EBITDA was not the result of a “decision      Tilton does not contest that the difference between the $3.2
                   million EBITDA shown on the                to exclude the Maryland, Westchester and Bronx                  million EBITDA shown on February 24, 2016 and submitted to
                   February 24, 2016 financials               911/Montefiore 911 divisions,” but rather the fact that those   Lockton and the 3.7 on the other forecast were a result of
                   submitted to Lockton and the$3.7           divisions had lost key customers as the company continued       Maryland, Westchester, and Bronx 911/Montefiore divisions
                   million EBITDA shown on the                to fall apart on a minute-to-minute basis.                      being dropped from the plan, while Tilton waited to obtain
                   earlier forecast, (PX 286), resulted                                                                       insurance for Transcendence. (PX 228 and PX 286 at 105516).
                   from the decision to exclude the           Between February 13 and February 24, TransCare lost its
                   Maryland, Westchester and Bronx            contracts with Bronx Lebanon, Montefiore Hospital, and
                   911/Montefiore 911 divisions, (PX          the University of Maryland. (DX_157, at 05291 (“[T]he
                   286 at 105516)”                            company just received a 90 day notice from Bronx
                                                              Lebanon, a contract that we were taking with Newco. This
                                                              was an important and valuable contract to the new entity.”);
                                                              id. at 05291 (“This company is unraveling by the minute. I
                                                              do not think it is a coincidence that we received 2
                                                              unexpected cancellations today.”); Aug. 13 PM Tr. 99:8–
                                                              101:12; see also July 22 PM Tr. 119:23–120:4.) It was
                                                              apparent that customers and others in the industry were
                                                              aware of TransCare’s dire situation.

15     P. 31       “As consideration for the purchase         The finding is inaccurate and/or incomplete. Ark Angels         The finding is accurate and complete. As consideration for the
                   of the Subject Collateral,                 was not “deemed to have loaned Transcendence $10                Subject Collateral, Transcendence agreed to pay $10,000,000 to
                   Transcendence agreed to pay PPAS           million.” Ark Angels III also did not pay PPAS $10 million,     Ark Angels III. (JX 102 (Bill of Sale)):
                   $10 million. Ark Angels III, a             or any other amounts. The Subject Collateral was paid for
                   Tilton affiliate, would finance the        by a credit bid by the Term Loan lenders, using a portion of    a. Recital E (“The consideration for the transfer of the Subject
                   purchase under a Purchase Credit           its loans as payment for the Subject Collateral. (PX_209;       Collateral to [Transcendence] pursuant to this Bill of Sale shall
                                                                                                                              be $10,000,000 such amount to be financed by Ark Angels III,


                                                                                                12
                                                Case 1:20-cv-06523-LAK Document 7-1 Filed 09/09/20 Page 14 of 29



Obj.                                                     What Tilton Argues the Evidence Shows and/or
       PFC Cite               Finding                                                                                                    Trustee’s Response
No.                                                              Applicable Law Demonstrates
                  Agreement and was deemed to have   Aug. 13 PM Tr. 118:6–12; JX_110, at 9 (“Schedule 1”).)       through [Transcendence’s] agreement to pay, under the terms of
                  loaned Transcendence $10                                                                        the Purchaser Credit Agreement as such term is defined below, a
                  million.” (JX_101.)                JX_101 (the Ark Angels credit agreement with                 portion of the amounts outstanding in respect of the Loans as of
                                                     Transcendence) is unexecuted. The contemplated Ark           the date hereof as described below.”); and
                                                     Angels facility was a working capital revolver whereby Ark
                                                     Angels would loan up to $10 million to Transcendence         b. Section 3 (“[Transcendence] hereby agrees to pay
                                                     through intermittent loan draws. (Id.) Ark Angels was only   $10,000,000, constituting a portion of the principal amount
                                                     required to provide funding to Transcendence upon the        outstanding of under the TransCare Credit Agreement as of the
                                                     satisfaction of certain conditions precedent, including      date hereof prior to giving effect to the foreclosure described in
                                                     conditions related to Transcendence’s financial              the Foreclosure Notice… (the “Closing Date Obligations”). Such
                                                     performance and solvency. (Id., § 3.2.)                      Closing Date Obligations shall be owing by [Transcendence] on
                                                                                                                  and after the date hereof and will be governed exclusively by the
                                                                                                                  Credit Agreement, dated as of the date hereof, by and between
                                                                                                                  Administrative Agent, the lenders party thereto and
                                                                                                                  [Transcendence] (the “Purchaser Credit Agreement”)...”)

                                                                                                                  Tilton’s reference to the conditional nature of the Ark Angels III
                                                                                                                  loan is not accurate for three reasons:

                                                                                                                  (1) Tilton testified that notwithstanding the lack of execution on
                                                                                                                  the exhibit copy that she was committed to the loan. (Tr. 8/13
                                                                                                                  23:11-24:3);

                                                                                                                  (2) Ark Angels III actually advanced $658,000 to Transcendence
                                                                                                                  under that loan facility in order pay the New York State
                                                                                                                  Insurance Fund and lease the paratransit facility on Foster
                                                                                                                  Avenue in Brooklyn. (JX 101 at 8673; Tr. 7/22 P.M. 59:13–
                                                                                                                  61:12 [Greenberg]; Tr. 8/13 A.M. 24:15-24 [Tilton]);

                                                                                                                  (3) Tilton testified that the Ark Angels III loan funds would be
                                                                                                                  used to either purchase TransCare’s receivables from Wells
                                                                                                                  Fargo or “go in or about day one as soon as cash was needed.”


                                                                                      13
                                                  Case 1:20-cv-06523-LAK Document 7-1 Filed 09/09/20 Page 15 of 29



Obj.                                                      What Tilton Argues the Evidence Shows and/or
       PFC Cite                Finding                                                                                                        Trustee’s Response
No.                                                               Applicable Law Demonstrates
                                                                                                                      (Tr. 8/13 A.M. 22:23–23:8).

16     P. 34      “Historically, the paratransit      The finding is incomplete and misstated. The discussion is      The finding describing the historical performance of TransCare’s
                  business was TransCare’s second     around EBITDA and not revenues, and the EBITDA is               paratransit business is supported by the record:
                  biggest revenue producer            overstated.
                  accounting for 26% of TransCare’s                                                                   See JX 67 at 106572 (“Overview of 2014 and 2015 performance
                  operating revenue, (JX 67 at        “The Transit contract was renewed in mid-2015 through           by division:… Transit – (26% of revenue)”).
                  106572), and $4 million of          October 2019 but the MTA moved away from a commercial
                  EBITDA. (JX 12 at 04260.)”          contract to a municipal contract where it limited               See JX 12 at 04260 (“TransCare enjoys a contract with the
                                                      profitability.” (JX_67, at 106572.)                             Metropolitan transit Authority for paratransit services. It is one of
                                                                                                                      the most profitable businesses and is include in both our Fast and
                                                      “The MTA also demanded a rebate of $225k per month              Slow Path plans. The contract produces $4 million of EBITDA
                                                      beginning in October (for at least 9 months) due to an          and has very little capital demand (fleet provided by the MTA).”)
                                                      interim extension where they believed they were
                                                      overcharged.” (Id.)                                             Tilton refers to portions of the record that relate to a time after JX
                                                                                                                      12 was created in February 2015.
                                                      “During the 3rd and 4th quarters of 2015, Transit lost routes
                                                      due to challenged performance and concerns about . . .          However, Greenberg confirmed the financial information of the
                                                      TransCare’s stability due to the delayed payment of             Contract in his November 2015 presentation to Tilton, including
                                                      insurance bills and other obligations.” (Id.)                   his five-year projection of EBITDA from the MTA Contract.
                                                                                                                      (Tr. 7/22 39:1-14, discussing JX 51 at 985518).
                                                      See also July 22 PM Tr. 105:9–107:19 (Greenberg
                                                      discussing decrease in profitability of MTA contract after
                                                      mid-2015 contract renewal).

                                                      By the fourth quarter of 2015, EBITDA for the paratransit
                                                      business had dropped from approximately $4 million to
                                                      $2.17 million. (PX_191, at 04699.) (JX_12, cited by the
                                                      bankruptcy court, is an email dated February 6, 2015
                                                      detailing historical profitability of the MTA Contract.)




                                                                                        14
                                                        Case 1:20-cv-06523-LAK Document 7-1 Filed 09/09/20 Page 16 of 29



Obj.                                                            What Tilton Argues the Evidence Shows and/or
       PFC Cite                 Finding                                                                                                           Trustee’s Response
No.                                                                     Applicable Law Demonstrates
17     P. 35      “At the same time, Randy Creswell         The finding is incomplete and ignores the importance of the    The finding is complete and supported by the record evidence.
                  (counsel to PPAS) asked the               timeline of events. The Trustee’s consent to the termination
                  Trustee to consent to termination of      of the MTA contract was untimely. (JX_105; Creswell            The Trustee’s response to Mr. Creswell’s request was sent at 5:07
                  the MTA Contract. (JX 105.) At            writes “Salvatore [LaMonica], With apologies for this final    p.m., and states: “Randy. ..I tried to call you several times. I
                  trial, Tilton blamed                      message, but if you do have a position or thoughts on the      spoke to the attorneys for the NYCTA. I have no problem
                  Transcendence’s loss of the MTA           termination of the contract, please let me know. We need to    terminating the contract as long as it is without prejudice to the
                  Contract on the Trustee’s refusal to      respond to the city if this will work. If you cannot respond   amount due to Transcare under the contract. I also told them that
                  consent per the MTA’s insistence,         before 5, then we won’t be able to proceed with the city.”     if they want the vehicles back they have to remove the plates and
                  (see Tr. 8/13 A.M. 26:21–25), but         Creswell received a responsive email from the Trustee          the Transcare name form [sic] the side so that the estates are not
                  the Trustee was willing to consent        giving conditional consent after 5pm. (Id. (emphasis           in Jeopardy. Please let me know when you can speak.” (JX105).
                  to the termination of the MTA             added).) By the time the Trustee responded, employees had
                  Contract as long as it was without        been sent home and the vehicles, belonging to the MTA but      There is no evidence that Tilton sent employees home, responded
                  prejudice to amounts due to               used by TransCare had been picked up by the MTA.               to the MTA or took any other steps between 5:00 p.m. and 5:07
                  TransCare, (JX 105), and informed         (PX_245; July 23 PM Tr. 123:8–12.)                             p.m. Instead, the evidence showed that at 7:01 p.m. that evening
                  the MTA’s lawyer of his consent.                                                                         Stephen told the MTA that he had spoken with Tilton and that
                  (Tr. 7/24 148:2–5.).”                                                                                    Tilton had determined to shut Transcendence. (PX 245).

18     P. 49      “Tilton did not retain a financial        The finding ignores the purpose of hiring CMAG, a              Tilton does not dispute the accuracy of this finding.
                  advisor to seek out possible third-       financial advisor hired by Tilton, and CMAG’s duties under
                  party interest in purchasing the          its consulting agreement. Tilton retained CMAG in              Tilton misdescribes the scope of Carl Mark’s engagement.
                  assets or investing in TransCare.”        connection with her discussions with Wells Fargo to            (DX106 at PP-TRBK0043438, at ¶ 2 (“CMAG will report
                                                            “extend the ABL so as to facilitate a sale of TransCare.”      directly to [Tilton] and will assist TransCare by providing and
                                                            (See PFC at 14.) The work that CMAG performed in               overseeing the implementation of process of recommendations
                                                            January 2016 and that was discussed on February 5, 2016        intended to manage, secure, improve its financial performance
                                                            was an integral part of the process to determine if            and liquidity. In that connection, CMAG will provide Carl
                                                            TransCare was saleable or if it could even survive a sale      Landeck, a Managing Director to perform in the role of Interim
                                                            process. (See, e.g., PX_165, at 00926 (CMAG providing          Chief Financial Officer and provide the associated services
                                                            analysis comparing “cost of a [bankruptcy] filing versus the   therewith.”) (emphasis added).) See also Trustee’s Responses to
                                                            cost of bridging to a sale”); July 22 AM Tr. 77:15–19.)        Obj. Nos. 9-11, which are hereby incorporated by reference.

                                                            The scope of CMAG’s assignment was set forth in a              In short, Carl Marks did not serve as “a financial advisor to seek



                                                                                              15
                                                    Case 1:20-cv-06523-LAK Document 7-1 Filed 09/09/20 Page 17 of 29



Obj.                                                          What Tilton Argues the Evidence Shows and/or
       PFC Cite                Finding                                                                                                           Trustee’s Response
No.                                                                      Applicable Law Demonstrates
                                                         consulting agreement between TransCare and CMAG.                 out possible third-party interest in purchasing the assets or
                                                         (DX_106.) It provided that CMAG would “assist TransCare          investing in TransCare” and Tilton never used the firm for that
                                                         by providing and overseeing the implementation process of        purpose.
                                                         recommendations intended to manage, secure [and]
                                                         improve [TransCare’s] financial performance and
                                                         liquidity.” (Id. at 43438.) It further provided that CMAG’s
                                                         services were to include, without limitation: (i)
                                                         “[p]erform[ing] normal duties of the position of TransCare
                                                         CFO”; (ii) “[a]nalyz[ing] the Company’s financial and
                                                         capital needs in detail”; (iii) “review[ing] and updat[ing] as
                                                         necessary existing financial projections and internal
                                                         budget”; and (iv) “assist[ing] with further identification of
                                                         actionable opportunities to improve profitability . . .
                                                         intended to improve the Company’s performance.” (Id. at
                                                         43439.)

19     P. 49      Tilton “did not consider the           The findings ignore the record evidence showing that such        The finding is correct. Tilton never explored any of the
                  possibility of placing the NewCo       alternatives were explored and were not feasible, based on       alternatives.
                  predecessor entities into a chapter    Wells Fargo objections, the absence of sufficient time and
                  11, or negotiating with Wells Fargo    the lack of funds to support them.                               First, the Bankruptcy Court refers to “debtor-in-possession
                  for debtor-in-possession financing                                                                      financing for the viable NewCo as opposed to the liquidating
                  for the viable NewCo as opposed to     There was no money available for a Chapter 11. By                OldCo.” The cited references (while incorrect), relate solely to
                  the liquidating OldCo, nor did she     February, Wells had already reached the conclusion it            OldCo.
                  entertain the thought of selling the   would not provide any long-term funding to TransCare.
                  NewCo assets to a third party free     (See, e.g., DX_92, at 75263.) Tilton did broach with Wells       Second, Tilton does not object to the finding that she did not
                  and clear of liens claims and          the subject of providing DIP financing for the OldCo             “entertain the thought of selling the NewCo assets to a third party
                  interests, with or without Wells       businesses, through her personal investment funds, but           free and clear of liens claims and interests, with or without Wells
                  Fargo’s and PPAS’s consent,            those negotiations ended when Wells refused to agree to          Fargo’s and PPAS’s consent, pursuant to Bankruptcy Code §
                  pursuant to Bankruptcy Code §          subordinate its liens and indebtedness to a DIP loan. (See       363, a common practice.”
                  363, a common practice.”               JX_82, at 48227; Aug. 13 PM Tr. 86:3–8.) Moreover,
                                                         CMAG warned against pursuing a bankruptcy, noting that a         Third, Wells Fargo actually supported a sale of TransCare’s
                                                         bankruptcy filing would result in “customers and employees       assets (PFC at 16, to which Tilton does not object) and never


                                                                                            16
                                                     Case 1:20-cv-06523-LAK Document 7-1 Filed 09/09/20 Page 18 of 29



Obj.                                                            What Tilton Argues the Evidence Shows and/or
       PFC Cite                 Finding                                                                                                       Trustee’s Response
No.                                                                     Applicable Law Demonstrates
                                                         . . . abandon[ing] TC.” (See PX_175, at 002116.)               varied from its position of being willing to fund TransCare
                                                                                                                        through a sale. (Husson (LaMonica) Tr. 56:14–57:6; Tr. 7/22
                                                                                                                        A.M. 63:14-20).

                                                                                                                        Fourth, Wells Fargo was willing to consider a bankruptcy debtor-
                                                                                                                        in-possession facility for TransCare (OldCo) but required a
                                                                                                                        budget from Tilton to do so. (JX 84 at 53, 51, 49 and 47). As
                                                                                                                        late as February 19, 2016 — less than a week prior to the
                                                                                                                        foreclosure — Wells Fargo gave Tilton a written proposal for a
                                                                                                                        new $16.5 million ABL to fund a wind-down of TransCare, also
                                                                                                                        subject to appropriate releases and consents, and a budget. (PX
                                                                                                                        219 at 3192 (native)).

20     P. 49      “Moreover, [Tilton] did not even       The findings ignore the record evidence showing that such      Tilton does not deny that she did not pick up the phone and call
                  pick up the phone and call any of      alternatives had already been considered and determined to     any of the ambulance companies that had previously expressed
                  the ambulance or other companies       be infeasible.                                                 interest in TransCare.
                  that had been expressing interest in
                  acquiring TransCare since the          Tilton commenced exploration of and conceived the design       Tilton does not point to any evidence that she considered selling
                  previous July.”                        for the OldCo/NewCo Restructuring on February 9, four          the Transcendence assets to “any of the ambulance or other
                                                         days after making a good faith determination that              companies that had been expressing interest in acquiring
                                                         TransCare could not survive a sale process, based largely      TransCare since the previous July.”
                                                         on CMAG’s work. (PFC at 43; DX_130.)
                                                                                                                        Tilton failed to provide any evidence of what Tilton “could have
                                                         That is because there was neither the time nor the money to    sold the NewCo business lines for[]” had she conducted a
                                                         sell to a third party. Wells would have to keep funding to     disinterested process.
                                                         keep the doors open long enough for diligence and the
                                                         negotiation of an asset purchase agreement that Wells
                                                         would have to consent to. (See, e.g., JX_64; see also JX_60,
                                                         at 00145.)

                                                         There was no evidence showing Tilton could have sold the
                                                         NewCo business lines on an expedited basis without any


                                                                                          17
                                                   Case 1:20-cv-06523-LAK Document 7-1 Filed 09/09/20 Page 19 of 29



Obj.                                                       What Tilton Argues the Evidence Shows and/or
       PFC Cite                Finding                                                                                                       Trustee’s Response
No.                                                                  Applicable Law Demonstrates
                                                       due diligence process by potential buyers. (See, e.g., JX_40
                                                       (National Express LOI, expressly conditioning its interest
                                                       on completion of a due diligence period).)

21     P. 49      “Instead, she made the               This finding is inaccurate and is contradicted by the          The finding, which is not quoted in full, is accurate.
                  determination that no one other      bankruptcy court’s own findings that TransCare “was
                  than herself would lend to NewCo .   unable to borrow money elsewhere” (PFC at 90) and              The finding is that Tilton determined that no one other herself
                  . .”                                 “bankrupt companies are generally short of cash and the        would lend to NewCo, not TransCare: “Instead, she made the
                                                       shareholders are often the only source.” (Id.)                 determination that no one other than herself would lend to
                                                                                                                      NewCo or buy its assets even though she viewed NewCo as such
                                                       The only new funding Wells Fargo or CMAG proposed was          a good business venture that she was willing to loan up to $10
                                                       from Tilton herself. (DX_92, at 75263; PX_175, at 02123;       million of her own money.” (PFC at 49 (citing JX 80 at 92228);
                                                       id. at 02114; Aug. 13 PM Tr. 70:16–20; id. at 69:21–23;        Tr. 8/13 A.M. 38:5-39:13, 44:5-10 [Tilton]).
                                                       PX_175, at 02114; see also JX_82, at 48227.)
                                                                                                                      The record citation for those acts is accurate and not challenged
                                                       TransCare could not realistically obtain third-party           by Tilton.
                                                       financing. TransCare’s assets were already pledged in full
                                                       as security to multiple secured lenders; both Wells Fargo      (1) Carl Marks worked for Tilton, and Wells Fargo had no
                                                       and the Term Loan Lenders had blanket liens in all of              discussions with Tilton regarding lending to NewCo.
                                                       TransCare’s assets (which, by definition, included the
                                                       NewCo assets. (JX_1, at 00069, § 6.16; JX_2, at 00785;         (2) Tilton prohibited TransCare management and her team from
                                                       PX_197.) TransCare was also in default under the Wells             seeking out alternative financing.
                                                       Fargo ABL Agreement and the TLA. (PX_132, at 46849–
                                                       50; JX_96.)                                                    (3) Wells Fargo supported a sale of TransCare’s assets (PFC at
                                                                                                                          16, to which Tilton does not object) and never varied from its
                                                       A prospective new lender would also discover that                  position of being willing to fund TransCare through a sale.
                                                       TransCare did not have timely or accurate financial                (Husson (LaMonica) Tr. 56:14–57:6; Tr. 7/22 A.M. 63:14-
                                                       statements and had no audited financial statements for 2014        20). And Tilton herself showed that the assets could be sold
                                                       or 2015. (Aug. 13 AM Tr. 52:3–6; PX_132, at 46849–50.)             to a new company by selling them to Transcendence.
                                                       CMAG highlighted the limits of TransCare’s financial
                                                       reporting, cautioning that it had “worked diligently to        (4) While Tilton had not issued financial statements, she put on
                                                       develop the most accurate financial picture of the Company         no evidence of any inaccuracy in any of TransCare’s financial


                                                                                         18
                                                     Case 1:20-cv-06523-LAK Document 7-1 Filed 09/09/20 Page 20 of 29



Obj.                                                          What Tilton Argues the Evidence Shows and/or
       PFC Cite                 Finding                                                                                                          Trustee’s Response
No.                                                                    Applicable Law Demonstrates
                                                         possible given the limitations of the Company’s accounting          records.
                                                         systems and financial reporting.” (PX_175, at 02118
                                                         (emphasis added).)

22     P. 49      “Tilton’s willingness to acquire the   The finding is inaccurate.                                       Tilton’s objection fails to include the Bankruptcy Court’s
                  assets and invest $10 million of her                                                                    citation, in the very next sentence, to Gentile v. Rossette, 2010
                  own money through Ark Angels III       Ark Angels III’s commitment of $10 million was                   WL 2171613, at *10 (Del. Ch. May 28, 2010) for the proposition
                  is the best evidence that              conditional and effectively tied to whether (or not) NewCo       that “defendant’s ‘persistent willingness—even though
                  Transcendence had substantial          was financially successful. (JX_101, at 08703, § 3.2             admittedly marked at times by grave doubts—to pour his
                  value.”                                (detailing conditions precedent the borrower was required        ultimately limited resources into the Company’ was the most
                                                         to satisfy before it could draw down on the facility).) Tilton   persuasive evidence of the company’s value, notwithstanding his
                                                         testified that the transaction was very risky and the success    trial testimony that ‘the Company was worthless and on a path to
                                                         of Transcendence uncertain. (See, e.g., Aug. 13 PM Tr.           oblivion.’” (PFC at 49).
                                                         126:23–25 (“[G]iven the condition the company was in and
                                                         the continued loss of people and contracts, it was a very        Ark Angels III’s commitment was not conditional on the
                                                         high-risk transaction”).) Tilton was the only person or entity   financial success of Transcendence. See Response to Obj. 15:
                                                         willing to take that level of financial risk in the hope of      Tilton had committed to the loan, actually advanced $658,000
                                                         saving parts of this company and hundreds of jobs. (See,         under the loan and planned to inject the funds on “day one.”
                                                         e.g., Aug. 13 AM Tr. 40:11–18; Aug. 13 PM Tr. 126:11–
                                                         25.) That willingness is not evidence of “substantial value”;
                                                         at best it is evidence of potential future value with a new
                                                         working capital investment.

23     P. 53      “The 13-week wind down plan            The finding is inaccurate. The value of the OldCo PPE was        Tilton objects to this finding on the grounds that the $3.6 million
                  valued OldCo’s plant, property and     not $3.6 million; rather, $3.6 million represented the net       in net book value PPE referenced in the OldCo winddown plan
                  equipment (‘PPE’) at                   book value of the PPE of all of TransCare’s assets.              represented “all of TransCare’s assets.” But in addition to
                  approximately $3.6 million, and        (PX_191, at 04695, 04706; Aug. 13 PM Tr. 129:1–5 (“Q:            TransCare’s Hudson Valley, Pittsburgh and MTA divisions,
                  this did not account for the wind      Ms. [T]ilton, do you know what PX–191 [is]? A: It’s a            Tilton also foreclosed on all of TransCare’s personal
                  down value of the PPE owned by         financial package from TransCare for October financials          property. (PFC at 29; JX 96; PX 237). Therefore, as the
                  Maryland, Westchester and Bronx        that were issued on February 5 [2016]. Q And this is for the     Bankruptcy Court explained, the book value calculation was
                  911/Montefiore 911.”                   whole company? A: Yes.”).)                                       wrong because “the Subject Collateral on which PPAS foreclosed



                                                                                            19
                                                      Case 1:20-cv-06523-LAK Document 7-1 Filed 09/09/20 Page 21 of 29



Obj.                                                          What Tilton Argues the Evidence Shows and/or
       PFC Cite                 Finding                                                                                                         Trustee’s Response
No.                                                                   Applicable Law Demonstrates
                                                                                                                          and sold to Transcendence was not limited to the three TransCare
                                                                                                                          divisions that Transcendence would operate.” (PFC at 53).

24     P. 53      “Although PPAS did not foreclose        The finding is inaccurate and relies on an improper             Tilton does not challenge the finding that PPAS did not foreclose
                  on the CONs, it foreclosed on the       assumption that in conducting a fair price inquiry, the value   on the CONs and that they were valuable to the business as a
                  stock of these two entities and         of an asset or property should reflect the future value that    going concern. Additionally, Tilton does not dispute that she
                  transferred the stock to                could be achieved through a new money investment.               foreclosed on the assets, including the stock, as a going concern,
                  Transcendence. The CONs they                                                                            and she valued them as such.
                  owned allowed them to operate           The ability to use the CONs could only increase the value
                  their ambulances and increased the      of the stock of TC Hudson Valley and TC Ambulance               As shown by Tilton’s own contemporary projections, statements
                  value of their stock. The Trustee       Corporation if the CONs could be used in a going concern        and actions, the Transcendence assets did have significant value
                  sold the two CONs for the               business. None of TransCare’s business lines—including          as operating entities. Tilton testified that she came up with the
                  aggregate sum of $3.2 million at a      those that were contemplated to become NewCo—could              Tilton Plan because “to me, it was the most elegant solution
                  liquidation sale after they filed for   operate as a going concern on the day of the foreclosure,       given the timeframe and the only scenario under which I was
                  bankruptcy.”                            absent a significant infusion of new working capital. (See,     willing to put in new money because it would have been money
                                                          e.g. July 24 Tr. 156:9–157:8).) Any potential increase in       going into a company with a future.” (Tr. 8/13 P.M. 78:7-10)
                                                          stock value would be attributable to a substantial working      (emphasis added). Tilton confirmed that Transcendence would
                                                          capital investment in NewCo. (JX_101.) It is improper to        have a future by having her three internal teams prepare and
                                                          include in fair value analysis potential future value made      validate the Transcendence projections showing significant going
                                                          possible through “new money” TransCare had no ability to        concern value. (Tr. 8/13 A.M. 39:17–40:18 [Tilton]; Tr. 8/13
                                                          raise. In re Nine Sys. Corp. S’holders Litig., 2014 WL          A.M. 41:2-15; Tr. 8/13 A.M. 64:8-21 [Tilton]). See also Tr. 8/13
                                                          4383127, at *39–40 (Del. Ch. Sept. 4, 2014).                    A.M. 62:7-12 [Tilton]; Tr. 8/13 P.M. 80:6–81:4; 94:11-17
                                                                                                                          [Tilton]; DX 150 (thanking the “35 to 40 people, all of whom
                                                                                                                          were working to save this company)). Tilton contemporaneously
                                                                                                                          told counterparties that “[t]here is a smaller, less risky transit
                                                                                                                          business that we would like to continue in a new company” that
                                                                                                                          would generate $4 million of EBITDA in 2016 and $7 million of
                                                                                                                          EBITDA in 2017 (PFC at 25-26, findings to which Tilton does
                                                                                                                          not object). Tilton proffered no evidence as to why other
                                                                                                                          purchasers would not have viewed the Transcendence assets in
                                                                                                                          the same manner.



                                                                                            20
                                                    Case 1:20-cv-06523-LAK Document 7-1 Filed 09/09/20 Page 22 of 29



Obj.                                                        What Tilton Argues the Evidence Shows and/or
       PFC Cite                Finding                                                                                                         Trustee’s Response
No.                                                                 Applicable Law Demonstrates
                                                                                                                        Finally, Tilton understood that, by foreclosing on the stock of
                                                                                                                        these corporations, Transcendence would be able to use their
                                                                                                                        CONs even though title to the CONs would not pass to
                                                                                                                        Transcendence. (Tr. 8/14 A.M. 23:12–15 [Tilton]).

25     P. 54      “Book value may have been an          The finding relies on an improper assumption that in            Tilton presented no evidence that book value was an appropriate
                  appropriate method of valuing the     conducting a fair price inquiry, the value of an asset or       measure of value of the assets transferred given TransCare’s
                  Subject Collateral owned by the       property should reflect the future value that could be          business. (See PFC at 53-54, quoting Lawson v. Ford Motor Co.
                  Initial Debtors that were             achieved through a new money investment.                        (In re Roblin Indus., Inc.), 78 F.3d 30, 36 (2d Cir. 1996) (“[B]ook
                  liquidating, but the strict                                                                           values are not ordinarily an accurate reflection of the market
                  foreclosure contemplated the          TransCare’s assets could not be valued as a going concern       value of an asset.”)). Book value is an accounting construct that,
                  continuation of the three TransCare   as it did not have the capital to continue operations on its    among other things, deducts depreciation and has no necessary
                  divisions as a going concern          own. On February 24, the three TransCare divisions that         connection to market value. (Tr. 8/14 P.M. 32:8-11).
                  operating through Transcendence.”     were slated to comprise NewCo could not operate as a
                                                        going concern (and were worth only what they could be           Tilton does not identify what capital was needed for
                                                        liquidated for) because there was no working capital to fund    Transcendence nor where the Bankruptcy Court erred in its
                                                        their operations. (July 24 Tr. 156:9–157:8.) Any potential      determination that much of the proposed initial funding was
                                                        future value of the assets in operation would be attributable   largely to pay off TransCare’s debts which a third-party buyer
                                                        to a substantial working capital investment in NewCo.           would not pay. (PFC at 65). Nor does Tilton dispute the
                                                        (JX_101.) It is improper to include in fair value analysis      Bankruptcy Court’s determination that the projections for
                                                        potential future value made possible through “new money”        Transcendence projected only $120,000 in capital expenditures,
                                                        TransCare had no ability to raise. Nine Systems, 2014 WL        with the remaining funding characterized as a “incremental
                                                        4383127, at *39–40.                                             funding needs” which Tilton’s models assumed “can be offset if a
                                                                                                                        new ABL line is secured or by cash that builds throughout the
                                                        Moreover, buyers in an open-market transaction look at a        year, and which listed the cash as a financing adjustment and not
                                                        company’s current EBITDA and current financial status—          as a capital expenditure. (PFC at 26-27). Nor does she object to
                                                        not potential future values. (See, e.g., Aug. 14 AM Tr.         the finding that the Ark III loan extended to Transcendence
                                                        38:17–20.) Leland’s belief that RCA’s proposed price was        represented a “revolving line of credit rather than [an]
                                                        based on RCA’s (albeit mistaken) impression of                  invest[ment] of new capital.” (PFC at 66).
                                                        TransCare’s then current earnings is consistent with
                                                        Tilton’s testimony that prospective buyers look to actual       Dr. Arnold testified that the industry standard was that anyone
                                                        earnings, not projections, when valuing a potential             buying the company would be interested in forward looking


                                                                                           21
                                                        Case 1:20-cv-06523-LAK Document 7-1 Filed 09/09/20 Page 23 of 29



Obj.                                                             What Tilton Argues the Evidence Shows and/or
       PFC Cite                 Finding                                                                                                            Trustee’s Response
No.                                                                        Applicable Law Demonstrates
                                                            acquisition. (See JX_29, at 71450; Aug. 14 AM Tr. 38:17–        value. No one is interested in buying the past. (Tr. 7/24 17:25-
                                                            20.)                                                            18:11).

26     P. 54      “Tilton did not attribute any value       The finding is inaccurate and relies on an improper             Tilton admits that “she did not attribute any value to the MTA
                  to the MTA Contract, although it          assumption that in conducting a fair price inquiry, the value   Contract,” (Tr. 8/14 A.M. 26:8-11 [Tilton]).
                  was to be the crown jewel of              of an asset or property should reflect the future value that
                  Transcendence.”                           could be achieved through a new money investment. The           (Tilton is correct that the MTA Contract had a liquidation value
                                                            MTA Contract only had value if it could be used in a going      of zero, that is why Tilton should have sought to sell it as going
                                                            concern business. None of TransCare’s business lines—           concern in a disinterested manner).
                                                            including those that were to become “NewCo”—could
                                                            operate as a going concern on the day of the foreclosure,       The MTA Contract was to be the crown jewel of Transcendence
                                                            absent a significant infusion of working capital. Any           and was desirable because there was virtually no need for capital
                                                            potential increase in value of corporate stock could only       investment as the vehicles were provided by the MTA. (Tr. 7/22
                                                            occur if there was a substantial working capital investment     A.M. 38:3-10 [Greenberg]; JX 51 at 98518 (“Since there is
                                                            in NewCo. (JX_101.) It is improper to include in a fair         almost no capital investment the ROI is highly desirable.”)).
                                                            value analysis potential future value made possible through     Greenberg reported to Tilton that conservative estimates of
                                                            “new money” TransCare had no ability to raise. Nine             revenue indicated that the MTA Contract would generate
                                                            Systems, 2014 WL 4383127, at *39–40.                            EBITDA of $1.87 million, $2.73 million, $2.77 million and $2.81
                                                                                                                            million over the four years, respectively, between November
                                                                                                                            2015 and October 2019. (JX 51 at 985518; Tr. 7/22 A.M. 38:11–
                                                                                                                            39:14 [Greenberg]). Also, numerous suitors were interested in
                                                                                                                            acquiring TransCare’s paratransit business and MTA Contract,
                                                                                                                            with National Express reiterating their $8-9 million offer on
                                                                                                                            December 16, 2015. (Supra 5-7 (Obj. 5), 9-10 (Obj. 8); PX 124).

27     P. 58      “Greenberg’s projections provide          These findings are inaccurate. Greenberg and Pelissier          The findings are accurate and supported by the record. See
                  the best evidence of the value that       never “essentially function[ed]” as TransCare’s senior          Response to Objection No. 1;see also Response Br. at 28-32.
                  TransCare could have realized             management; rather, they helped Tilton analyze information
                  through an arms-length sale of            from the company’s management team. (See, e.g., July 23         Greenberg had extensive experience in private equity investment
                  NewCo. At the time he issued them         AM Tr. 8:15–23, 54:21–55:2, 56:6–17, 61:4–9; JX_44;             and portfolio management, evaluating capital structure
                  [February 2016], he, along with           DX_72; JX_46.) As of February 2016, CMAG was                    alternatives and making strategic business assessments, as well as
                  Pelissier, were essentially               “[p]erforming normal duties of the position of TransCare        extensive experience in valuation and modelling. (Tr. 7.22 A.M.


                                                                                              22
                                                      Case 1:20-cv-06523-LAK Document 7-1 Filed 09/09/20 Page 24 of 29



Obj.                                                         What Tilton Argues the Evidence Shows and/or
       PFC Cite                Finding                                                                                                                 Trustee’s Response
No.                                                                  Applicable Law Demonstrates
                  functioning as TransCare’s senior       CFO.” (DX_106.)                                                       13:17-14:9 [Greenberg]). He had been assigned to the TransCare
                  management reporting directly to                                                                              credit for several of his years at Patriarch. Greenberg worked
                  Tilton.” (citing PX_196 and             The pro forma financial information shared with an                    with TransCare management to prepare TransCare’s plans, and
                  PX_228.)                                insurance broker (PX_196) does not “provide the best                  validated the numbers himself, working closely with Pelisser and
                                                          evidence of the value that TransCare could have realized              Brian Stephen. See supra, Response to Obj. No. 1, which is
                                                          through an arms-length sale of NewCo” and was not created             hereby incorporated by reference.
                                                          by Greenberg or Pelissier. Instead, the summary pro forma
                                                          information is derived from a spreadsheet prepared by                 Greenberg’s projections were consistent with the other financial
                                                          Jonathan Killion of CMAG. (PX_193, at 08557 (“P&L”                    information in the record. According to Tilton, “For almost
                                                          Tab).) In his transmittal email, Killion wrote: “I just               twelve years we had restructured this company from when it was
                                                          generally need to review the balance sheets to make sure              going to be liquidated by the lenders and doing twelve to $14
                                                          they make sense. All this has been done on the fly without            million of EBITDA a year.” (Tr. 8/13 A.M. 47:22-25 [Tilton]).
                                                          time to really review with a clear mind.” (Id. at 08556.)             Between October 2015 and February 2016 Greenberg reviewed,
                                                          Killion continued: “Also, to be clear, these models are               revised and circulated multiple financial plans and projections for
                                                          directional. With the cluttered balance sheets in New York            first, TransCare, and by February 10 what would become
                                                          it is hard to tell what is and what isn’t an asset / liability that   Transcendence. (For the Nov. plan, see Resp. to Obj. No. 3
                                                          would be part of the go forward entity.” (Id.)                        above; for the Jan. plan see PFC at 17 (without objection); for the
                                                                                                                                Feb. plan see PFC at 26 (without objection).
                                                          The February 24 Projections sent to another insurance
                                                          broker (PX_228), similarly do not “provide the best                   The projections which Tilton directed Greenberg to submit to
                                                          evidence of the value that TransCare could have realized              Lockton on February 24, 2016 were the result of Tilton’s efforts
                                                          through an arms-length sale of NewCo” on February 24.                 to “validate” a go-forward plan through three separate teams, one
                                                          Tilton was clear that these projections involved substantial          led by Greenberg, and almost a month of work. Tilton repeatedly
                                                          risk and uncertainty. She testified: “It was a dynamic                sent the plan to insurers for the purpose of inducing their reliance
                                                          model, and everything was changing by the minute. So,                 on the projections to bind insurance. See supra, Response to Obj.
                                                          ultimately, to get the foreclosure done, I had to make                No. 24, which is hereby incorporated by reference; see also Tr.
                                                          decisions in the minute, and certainly things were not                8/13 AM 39:5-41:15 [Tilton]; Tr. 8/13 PM 80:6-81:4; 90
                                                          settled because contracts were being lost and people were             [Tilton]).
                                                          being lost every minute. But I got as comfortable as I could
                                                          to make a decision that would try to save as much of this
                                                          company and as many jobs as I could.”



                                                                                               23
                                                  Case 1:20-cv-06523-LAK Document 7-1 Filed 09/09/20 Page 25 of 29



Obj.                                                      What Tilton Argues the Evidence Shows and/or
       PFC Cite               Finding                                                                                                        Trustee’s Response
No.                                                               Applicable Law Demonstrates
                                                      (Aug. 13 AM Tr. 40:11–18 (emphasis added).)

28     P. 59      “The Trustee’s damages expert,      This finding is inaccurate. Arnold freely acknowledged he        The finding is accurate. Dr. Arnold identified a range of
                  Jonathan Arnold, developed an       did not offer any opinion at all about what the businesses at    responsible market EBITDA multiples on the basis of the
                  appropriate multiple of EBITDA to   issue were actually worth. (July 24 Tr. 106:15– 20.) Instead,    comparable company and precedent transactions first identified
                  apply to Transcendence’s            he performed a mathematical calculation using other              by Greenberg. (PFC at 59-61; JX 55). Dr. Arnold subsequently
                  projections to determine the        people’s projections about what NewCo could be worth             confirmed that Greenberg’s companies were the most
                  projected value of the              under certain hypothetical assumptions. (Id. at 106:21–          comparable. Tilton’s expert, Dunn, testified that it was also his
                  Transcendence business.”            107:1.) Arnold declined to say whether those projections, or     understanding that Greenberg’s companies were the most
                                                      the result of his calculations, were reasonable. (Id. at 57:9–   comparable. (Tr. 8/8 48:9-25). Greenberg concluded that the
                                                      13.)                                                             average EBITDA multiple was 10.1. (PFC at 60). Both Dunn
                                                                                                                       and Tilton testified that there was market evidence of EBITDA
                                                                                                                       multiples of 7-8 for “healthy companies.” (Tr. 8/8 73:1-11
                                                                                                                       [Dunn]; Tr. 8/13 A.M. 17:1-20 [Tilton]). Dr. Arnold’s findings
                                                                                                                       were consistent as he identified a range of multiples of between
                                                                                                                       7.1 and 12.2 based on the same data as of February 24, 2016.
                                                                                                                       (Tr. 7/24 20:10-21:4).

                                                                                                                       Dr. Arnold offered an opinion of the value of NewCo based on
                                                                                                                       the plan Tilton executed when she foreclosed on three of
                                                                                                                       TransCare’s divisions to form Transcendence. (PFC at 60-61;
                                                                                                                       PX 282, ¶ 66; Tr. 7/24 11:10-15; 106:14–107:1 [Arnold]). Dr.
                                                                                                                       Arnold explained how he arrived at a multiple of forward-looking
                                                                                                                       annual EBITDA using Tilton’s own plan as a reasonable estimate
                                                                                                                       of the value of Transcendence at the time of sale. (Tr. 7/24
                                                                                                                       17:21–19:22 [Arnold]).

                                                                                                                       That analysis is in accordance with Delaware law which awards
                                                                                                                       rescissory damages where corporate fiduciaries engage in self-
                                                                                                                       dealing. See Bomarko II, 766 A.2d at 440; Bomarko I, 794 A.2d
                                                                                                                       at 1184-85; Rural Metro, 88 A.3d at 101; Basho, 2018 WL



                                                                                         24
                                                    Case 1:20-cv-06523-LAK Document 7-1 Filed 09/09/20 Page 26 of 29



Obj.                                                         What Tilton Argues the Evidence Shows and/or
       PFC Cite                Finding                                                                                                         Trustee’s Response
No.                                                                  Applicable Law Demonstrates
                                                                                                                        3326693, at *50.

29     P. 62      “[I]f better financial information     These findings are inaccurate with respect to Tilton’s         The finding is accurate.
                  was unavailable, it is only because    alleged “control” over TransCare’s daily operations and
                  TransCare did not generate better      financial reporting.                                           Only Tilton could approve an annual plan, disclose any financial
                  financial information under Tilton’s                                                                  information or engage an auditor. See Authority Matrix (PX 3) in
                  watch.”                                Responsibility for TransCare’s financials belonged to          Resp. to Obj. No. 2 above.
                                                         TransCare’s CEO and CFO. (Leland II Tr. 377:19–378:14;
                                                         July 23 AM Tr. 61:14–25.)

                                                         Tilton did not serve as the CEO of TransCare, nor did she
                                                         make day-to-day decisions for TransCare. (Aug. 13 AM Tr.
                                                         41:23-24.) Moreover, she did not supervise the Company’s
                                                         financial reporting or operations. (See Aug. 13 PM Tr.
                                                         34:9–18 (Tilton testifying that she relies on the CFO and
                                                         controller at each portfolio company to produce their own
                                                         financial statements).).

                                                         Bonilla served as TransCare’s CFO from April 2014
                                                         through September 2015 and, following his resignation,
                                                         served as a consultant to TransCare until early January
                                                         2016. (Stipulation No. 25.) During his tenure, Bonilla was
                                                         responsible for managing TransCare’s financials. (See, e.g.,
                                                         JX_45, at 30459-60; JX_52, at 83108; DX_88, at 109644;
                                                         see also JX_46 (email from Pelissier to Bonilla and Leland:
                                                         “We are not here to dictate what has to be paid and when, it
                                                         remains your duty and decision as per the capabilities you
                                                         have and your duties to satisfy creditors as the management
                                                         team.”).) After Bonilla’s departure in January 2016, Carl
                                                         Landeck of CMAG took on the role of CFO. (JX_88;
                                                         DX_106; July 22 AM Tr. 18:6-18, 55:1-11, 75:2-6.)



                                                                                           25
                                                       Case 1:20-cv-06523-LAK Document 7-1 Filed 09/09/20 Page 27 of 29



Obj.                                                            What Tilton Argues the Evidence Shows and/or
       PFC Cite                  Finding                                                                                                         Trustee’s Response
No.                                                                     Applicable Law Demonstrates
30     PP. 66-67   Dr. Arnold’s testimony regarding        This finding is inaccurate. Defendants’ expert Jeffrey Dunn     The Bankruptcy Court is correct.
                   “whether it was appropriate to          testified that any third- party buyer looking to purchase a
                   deduct required funding from the        company would factor into the sale price the cash the buyer     Dunn testified that he had no knowledge of any of the details of
                   purchase price a third party would      would need to contribute to keep the company operating.         the Transcendence transaction (Tr. 8/8 71:4-72:1) and gave no
                   be willing to pay” was “unrefuted.”     (July 8 Tr. 22:12– 23:14; id. at 23:12–14 (“A]ny market         testimony concerning the short-term ABL which Tilton
                                                           participant looking to acquire TransCare . . . needs to         envisioned using to get Transcendence off the ground.
                                                           account for what else they would need to contribute to
                                                           TransCare in order to reach a total value of the                Arnold gave his testimony concerning the propriety of deducting
                                                           company.”).)                                                    such a loan from the purchase price (8/14 A.M. Tr. 78:9-79:22
                                                                                                                           [Arnold]) and Tilton offered no rebuttal 80:4-8.

                                                                                                                           Finally, the cited testimony concerns different types of
                                                                                                                           investment proposed for TransCare under the various proposed
                                                                                                                           plans. As the Bankruptcy Court found without objection from
                                                                                                                           Tilton, the Transcendence projections forecast a need for only
                                                                                                                           $120,000 in capital expenditures during 2016, (PFC at 27), with
                                                                                                                           most of the other projected funding needs unlikely to be required
                                                                                                                           by an arms-length buyer (PFC at 64-65).

31     P. 67       On adjustments to proposed              This finding is factually incomplete and incorrect as a         The finding is factually accurate and complete and correct as a
                   damages award: “Only $2 million         matter of law.                                                  matter of law. While the Trustee liquidated the Transcendence
                   (net) was attributable to the sale of                                                                   assets for $2 million, he paid $800,000 back to PPAS so that the
                   the physical assets, (see PX 282,       PPAS turned the $800,000 in proceeds over to Ark II, and        estate received only $1.2 million. Therefore, the Bankruptcy
                   Ex. 13), and the Trustee paid           Ark II then applied the $800,000 to its claim against the       Court deducted only $1.2 million from the damage amount, not
                   $800,000 of those proceeds to           bankruptcy estates, thus reducing its indebtedness. (Aug. 13    $2,000,000, and therefore the Trustee did not receive a double
                   PPAS. Accordingly, the value of         AM Tr. 36:19–24; JX_109 at ECF p. 5 of 9.) These facts          recovery of the $800,000 the Trustee paid to PPAS.
                   the liquidation of the Subject          are acknowledged in the PFC. (PFC at 37.)
                   Collateral to the Estate was only
                   $1.2 million.”                          A debtor is entitled to only a single satisfaction of claims.
                                                           See, e.g., McCord v. Agard, et al. (In re Bean), 252 F.3d
                                                           113, 115 (2nd Cir. 2001). Any damages award must be
                                                           reduced by $800,000 to avoid a double recovery. Dollar


                                                                                               26
                                                     Case 1:20-cv-06523-LAK Document 7-1 Filed 09/09/20 Page 28 of 29



Obj.                                                         What Tilton Argues the Evidence Shows and/or
       PFC Cite                 Finding                                                                                                       Trustee’s Response
No.                                                                    Applicable Law Demonstrates
                                                         Time Group, Inc. v. Sasson (In re Dollar Time Group, Inc.),
                                                         223 B.R. 237, 249 (Bankr. S.D. Fla. 1998) (“To award the
                                                         Trustee an amount Dollar Time has already received would
                                                         equate to a double recovery and a windfall to the debtor.”)

32     P. 75      “In addition, the entire transaction   This finding is inaccurate. The record shows that the          The finding is accurate. While Tilton objects to the Bankruptcy
                  was conducted in haste and under a     OldCo/NewCo Restructuring was transparent, developed in        Court’s ultimate conclusion that the entire transaction was
                  veil of secrecy.”                      plain sight and in the light of day, and with the active       conducted in haste and under a veil of secrecy, she does not
                                                         participation of multiple stakeholders including (i) Wells     dispute the findings that underlie the Bankruptcy Court’s
                                                         Fargo and its counsel, (ii) CMAG, (iii) TransCare              conclusion:
                                                         executives and (iv) TransCare’s counsel. (See, e.g.,
                                                         PX_206; PX_234 at 47552–63; DX_137; DX_163 (Tilton             Tilton kept the foreclosure plan secret from Credit Suisse (the
                                                         authorizing Greenberg to share models with TransCare           owner and manager of 26% of TransCare’s equity), even as
                                                         employees).) After first discussing it with Kurt Marsden, of   Credit Suisse was asking about the financial needs and plans for
                                                         Wells Fargo, on February 9, Tilton continued to engage in      TransCare. (PFC at 24-25). On February 11, 2016, Tilton
                                                         daily communications with Wells Fargo personnel about the      personally crafted the misleading email to Credit Suisse,
                                                         potential restructuring. (Aug. 13 AM Tr. 67:10–16; Aug. 13     purporting to blame Credit Suisse for causing TransCare’s
                                                         PM Tr. 87:7–8.) Those communications concerned, among          bankruptcy because it would not agree to subordinate its position
                                                         other things, the preparation and exchange of financial        to a new $6.5 million loan, even though Tilton had already
                                                         models, the mechanics of the planned Article 9 foreclosure,    entered into the loan and had already subordinated their
                                                         the potential purchase by Tilton of accounts receivable, and   position. (Id. at 24).
                                                         the need for NewCo to bind insurance. (See, e.g., DX_147;
                                                         JX_84; JX_86; JX_93; PX_219; Aug. 13 PM Tr. 81:7–15            Tilton did not negotiate the foreclosure with Curtis Mallet,
                                                         (“[W]e were working together on this project to try to         TransCare’s putative attorneys for out-of-court restructurings,
                                                         figure out the most elegant solution for a company in          and had Stephen send the foreclosure documents directly to
                                                         crisis.”); id. at 83:14–84:4 (“[W]e were all looking at the    TransCare at 12:07 a.m. without sending them to Curtis
                                                         exact same information to try to make the best decisions.”);   Mallet. (Id. at 29). Tilton did not form an independent
                                                         id. at 91:2–7.) TransCare and Wells were represented by        subcommittee of the Board, engage TransCare’s other
                                                         separate counsel who communicated with each other              shareholders, or designate an independent party with whom to
                                                         throughout the two-week period preceding the Article 9         negotiate the sale of TransCare, let alone to investigate other
                                                         foreclosure. (JX_77; JX_84, at 00051; July 23 PM Tr.           options. (Id. at 48-49).



                                                                                          27
                            Case 1:20-cv-06523-LAK Document 7-1 Filed 09/09/20 Page 29 of 29



Obj.                                What Tilton Argues the Evidence Shows and/or
       PFC Cite   Finding                                                                                            Trustee’s Response
No.                                          Applicable Law Demonstrates
                                99:8–16, 149:20–150:11.)                                       Tilton secretly granted a lien to Ark II, without informing any
                                                                                               other party or involving counsel, and then subordinated all of the
                                The CMAG team also assisted with the analysis of the           Term Loan Lenders to Ark II’s new lien. (Id. at 23-24). Tilton
                                Article 9 foreclosure (DX_132, at 02317 (CMAG emailing         never issued stock for Transcendence but purported to provide
                                Greenberg “the current draft of the entities contemplated to   Ark II with a 55% equity stake in Transcendence, the same
                                be in the Article 9 transaction”); July 22 PM Tr. 114:14–      percentage of equity Ark II owned in TransCare. (Id. at 75, also
                                115:7) and prepared financial models in connection with the    50). Thus, Ark II would have preserved its equity interest, but in
                                OldCo/NewCo Restructuring. (PX_206, at 91292; July 23          a company without any debt. (Id.)
                                AM Tr. 75:13–21.) CMAG and Wells Fargo personnel
                                interacted directly about the OldCo/NewCo Restructuring.
                                (July 22 PM Tr. 116:5–8.)

                                TransCare management also participated in the
                                OldCo/NewCo Restructuring. (See, e.g., PX_206; July 23
                                AM Tr. 23:14–23, July 23 PM Tr. 159:14–160:16.)




                                                                 28
